DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action is in response to Applicant’s amendment filed on May 09, 2022.
Claims 1, 3 – 8, 10 – 15, 17 -20 are pending. 
Claims 1,5, 8, 12 – 13, 15, and 18 - 19 are currently amended. 
Claims 2, 9, and 16 cancelled. 
Claims 1, 3 – 8, 10 – 15, 17 -20 are rejected. This rejection is FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the objections and rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office Action.

Response to Arguments
Regarding Applicant's arguments about the rejections for claims 1, 3 – 8, 10 – 15, 17 -20  under 35 U.S.C. § 102 and 35 U.S.C § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment.

Regarding claims 1, 8 and 15, Applicant argued in substance that (1) newly added limitations, “via user input” and “the effective mechanical properties for the portion of the 3D model received via user input” are  not taught by the prior arts of record; newly added limitation, “3D model through an inverse model configured to compute the lattice design parameters for the portion of the 3D model using, as an input to the inverse model,” is not taught by the prior arts of record; and newly added limitation, is not taught by the prior arts of record.

Examiner fully considered but respectfully traverses Applicant’s aforementioned arguments. 

As per point (1), as summarized above in this Office Action, reference Arisoy teaches in figure 6, module 660, and  paragraph [0022]  the newly added limitations, “via user input” and “the effective mechanical properties for the portion of the 3D model received via user input”; reference Fan teaches in figure 38, column 39, line 53 to column 40, line 14 the newly added limitation, “3D model through an inverse model configured to compute the lattice design parameters for the portion of the 3D model using, as an input to the inverse model”. Therefore, the newly added limitations are taught by references Arisoy and Fan.  

Applicant's arguments for other claims, which depend on the argued patentability of claim 1, 8 and 15, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the objections/rejections, based on new ground(s) necessitated by Applicant's
amendment, are presented.





NEW OBJECTIONS/REJECTIONS DUE TO AMENDMENT

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7 – 8, 10, 14 – 15, and 20  are rejected under 103 as being unpatenable over by Garcia-Reyero (US Pub. 2018/0052947), in view of Arisoy (US Pub. 2017/0083003), and in further view of Fan (US Pat. 10,725,290).

Regarding claim 1, Garcia-Reyero teaches a system for lattice structure design for
additive manufacturing [Abstract] comprising:
at least one processor configured via executable instructions included in at least one
memory to [0029, 0031; the apparatus includes a memory 325 and controller having one or
more processors 320]:
receive a three dimensional (3D) model of an object [0001, 0030, 0033; the apparatus
receives a definition of the three-dimensional object in the form of an object model];
receive effective mechanical properties for at least a portion of the 3D model to be filled
by a lattice producible by a 3D printer configured to produce the object [0009; designer may
wish to specify a lattice size or shape to be applied to part or all of a model to control
mechanical properties of the three-dimensional object. Such mechanical properties may include
one or more of the tensile strength, weight, centre of gravity and meta centre. For example,
centre of gravity and meta centre can be controlled by specifying different lattice densities for
different parts of the three-dimensional object];
determine lattice design parameters based on the 
for the portion of the  [0009] [0032: the system may modify the deposit controller allow a
three-dimensional object to have varying material properties] [0016; 3D matrix is created from
the lattice entered by the designer (based on the mechanical properties from the object model)]
[0024; Each of the three-dimensional threshold matrices discussed above by way of example
illustrates a corresponding lattice feature that can be specified by the designer of a three dimensional
object model. Other three-dimensional threshold matrices, particularly three dimensional threshold matrices with larger dimensions, could allow a designer to specify combinations of these lattice features.]; and
modify the 3D model to include the lattice having the determined lattice 
design parameters for the portion of the 3D model [0009] [0027; FIG. 2 schematically shows
apparatus 200 for processing an object model such as that produced by the apparatus 100
discussed with reference to FIG. 1 to provide output instructions for an additive manufacturing
system such as a "3D printer". As shown, a vector representation 210 of a three-dimensional
object, such as the vector representation 140, is process by an object shape processor 230 to
generate three-dimensional shape data. Lattice index data 220, such as lattice index data 150, is
separately input to a matrix generator 250 together with a three-dimensional threshold matrix
260. The three-dimensional threshold matrix may be a single available three-dimensional
threshold matrix, one of a plurality of three-dimensional threshold matrices stored by the
apparatus 200 selected in accordance with an indication provided in the lattice index data 220,
or may be provided as part of the lattice index data 220.] [0012; the object data includes a
vector representation 140 of the Three-dimensional object together with lattice data for the
three-dimensional object] [0025; the object data generator can use a plurality of different three-dimensional threshold matrices, the user input 120 includes an indication of the lattice index],
but, Garcia-Reyero does not explicitly disclose: 
via user input; 
3D model through an inverse model configured to compute the lattice design parameters for the portion of the 3D model using, as an input to the inverse model,
the effective mechanical properties for the portion of the 3D model received via user input.

   More specifically, Garcia-Reyero does not explicitly disclose the detail of user input and receiving the effective mechanical properties for the portion of the 3D model received via user input:
via user input; 
the effective mechanical properties for the portion of the 3D model received via user input.

However, Arisoy teaches the missing detail of user input and receiving the effective mechanical properties for the portion of the 3D model received via user input: 
via user input (Arisoy: Fig 6, module 660); 
the effective mechanical properties for the portion of the 3D model received via user input (Arisoy: Fig 6, module 660, para [0022]).

Arisoy specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image1.png
    585
    788
    media_image1.png
    Greyscale


[0021] Aside from the Initial 3-D Model 125, Desired Mechanical Properties 130 are specified. These Desired Mechanical Properties 130 may be specified by the user or derived based on product requirements. Various levels of detail may be used in specifying the Desired Mechanical Properties130. For example, as shown in FIG. 1, the Desired Mechanical Properties 130 may be expressed in broad terms such as indicating which portions of the object should be “soft” and which should be“ rigid.” Alternatively, specific tolerances or other values may be specified as the Desired Mechanical Properties 130.

[0046] The computer system 610 may also include a display controller 665 coupled to the bus 621 to control a display 666, such as a cathode ray tube (CRT) or liquid crystal display (LCD), for displaying information to a computer user. The computer system includes an input interface 660 and one or more input devices, such as a keyboard 662 and a pointing device 661, for interacting with a computer user and providing information to the processor 620. The pointing device 661, for example, may be a mouse, a trackball, or a pointing stick for communicating direction information and command selections to the processor 620 and for controlling cursor movement on the display 666. The display666 may provide a touch screen interface which allows input to supplement or replace the communication of direction information and command selections by the pointing device 661.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garcia-Reyero and Arisoy because Arisoy teaches the missing detail of user input and receiving the effective mechanical properties for the portion of the 3D model received via user input.

But, modified Garcia-Reyero does not explicitly disclose: 
3D model through an inverse model configured to compute the lattice design parameters for the portion of the 3D model using, as an input to the inverse model.

However, Fan teaches: 
3D model through an inverse model configured to compute the lattice design parameters for the portion of the 3D model using, as an input to the inverse model (Fan: Fig 38, col 39,  ln 53 – col 40, ln 14).


    PNG
    media_image2.png
    790
    725
    media_image2.png
    Greyscale


An example two-step optimization procedure, which may efficiently touch the globally optimal
device design, is now described. As illustrated by FIG. 38, the optimization approach in various
embodiments includes include an adjoint-based computational approach. Various embodiments
include an efficient adjoint-based optimization procedure to design and refine nano-optical devices that
are constrained by practical fabrication tolerance limits. This route provides an efficient optimization
approach that allows for design of consistently generated designs containing thousands of geometric
structures and geometric parameters that have performance specifications that approach a global
optimum without severely increasing computation time. An adjoint-based approach consists of two
components: topology optimization and boundary optimization. Topology optimization determines/sets
the number and shape of elementary geometries (e.g., geometric structures) within a device layout,
and boundary optimization adjusts (e.g., optimizes) the boundaries of the geometries generated in the
topology optimization process. In some embodiments, the topology optimization process effectively
generate geometries that are near the theoretical global optimum with high probability. These
geometries are then used as starting points in the boundary optimization routine, which further refines
the geometry as well as imposes constraints on minimum feature size for fabrication purposes. For
example, the boundary optimization can include adjusting edges between boundaries of the device
components by accounting for fabrication constraints.
(196) The approach, as illustrated and described herein, provides for a local optimal solution for a
device being optimized that is not convex. However, it is possible to find a local solution that
approaches a theoretical global maximum, which will be discussed further herein. For this approach,
two independent simulations are performed in each iteration (e.g., in the topology optimization and in
the boundary optimization): the first is a forward simulation, in which an device and/or particular device
component is illuminated by the input(s) that it is designed for, and the second is the adjoint
simulation, in which the device and/or particular device component is illuminated by its target output(s)
in the reverse direction. The field distributions calculated by these simulations allows one to infer the
impact of every parameter on the figure-of-merit (FoM) of the device and/or device component
simultaneously. Specifically, these simulations provide information which indicates the effect that a
change in any of the geometric parameters has on the FoM (the FoM gradient for every parameter).
With this information, small modifications are made to the structure, resulting in a new layout which
increases the FoM. Typically, after a small number of optimization iterations, one reaches a local
optimal design. The computational cost of this approach may not scale with the number of parameters
in a device, making it suitable for systems with large numbers (e.g., many thousands) of geometric
structures.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Garcia-Reyero and incorporate the teachings of Fan for  3D model through an inverse model configured to compute the lattice design parameters for the portion of the 3D model using, as an input to the inverse model. The one of ordinary skill in the art would have motivated to do so to optimize the topology of the lattice design structure, thereby, improve the physical properties of the 3D lattice structure (Fan: col 1, ln 13 - 56) 

Regarding claim 3, modified Garcia--Reyero teaches all the limitations of claim 1. 
Modified Garcia--Reyero further teaches, and Garcia—Reyero also teaches wherein:
The lattice design parameters include data corresponding to at least one of lattice cell size, lattice cell shape, lattice strut diameter, or any combination thereof [Garcia—Reyero:0009; user may spec(fy a lattice size or shape to be applied to part or all of a model to control mechanical properties] [0018, 0020; cell dimensions and sizes are specified].

Regarding claim 7, modified Garcia--Reyero teaches all the limitations of claim 1. 
Modified Garcia--Reyero further teaches, and Garcia—Reyero also teaches wherein:
the at least one processor is configured to generate instructions based on the modified 3D model that are configured direct the 3D printer to produce the object including the lattice  [Garcia—Reyero:0029, 0033].

Regarding claim 8, & 15, modified Garcia--Reyero teaches the ystem for lattice structure design for additive manufacturing. Therefore, modified Garcia--Reyero teaches the method for lattice structure design for additive manufacturing and the non-transitory computer readable medium.

Claim 10 is directed to a method having substantially the same limitations of the system of claim 3 and is rejected for substantially the same reasons.

Claims 14 and 20 are directed to a method and computer readable medium respectively,
having substantially the same limitations as the system of claim 7 and arc rejected for substantially the same reasons.




Claims 5, 12, and 18  are rejected under 103 as being unpatenable over by Garcia-Reyero (US Pub. 2018/0052947), in view of Arisoy (US Pub. 2017/0083003), and in further view of Fan (US Pat. 10,725,290), and in further view of  Rodrigues (US Pub. 2016/0253444).

Modified Garcia-Reyero teaches all of the limitations of claim 1, 
but, modified Garcia-Reyero does not explicitly disclose, according to claim 5, wherein the at least one processor is configured to: 
carry out finite element analysis (FEA) to determine FEA data that characterizes effective
mechanical properties for lattice design parameters provided by a user; and
storing the FEA data for the lattice design parameters in a data store; and 
wherein the at least one processor is configured to determine the lattice design parameters 

However, Rodrigues teaches, according to claim 5, wherein the at least one processor is configured to: 
carry out finite element analysis (FEA) to determine FEA data that characterizes effective
mechanical properties for lattice design parameters provided by a user [Rodrigues: 0038]; and
storing the FEA data for the lattice design parameters in a data store [Rodrigues: 0038; the FEA
model may be configured to store for each data point ... an associated set of values of
mechanical parameters]; and 
wherein the at least one processor is configured to determine the lattice design parameters  [Rodrigues: 0039: the FEA model is depicted as a 3D tetrahedral truss lattice mesh and may include script that generates a 3D tetrahedral truss lattice mesh FEA] [0056; each of the struts is configured to align with a respective load path identified by the sparse lattice FEA model [Claim 1; each strut-like finite element has a respective set of one or more assumed mechanical properties].

It would have been obvious to one of ordinary skill in the art to combine the teachings of Garcia--Reyero and Rodrigues before the effective filing date of the present application. Garcia- Reyero teaches receiving and designing lattice structures based on effective mechanical properties to improve additive manufacturing processes Rodrigues teaches carry out finite element analysis (FEA) to determine FEA data that characterizes effective mechanical properties for lattice design parameters provided by a user. One of ordinary skill in the art will understand that Garcia-Reyero and Rodrigues are directed to improving additive manufacturing processes. One of ordinary skill in the art would have motivation to combine the teachings of Garcia-Reyero and Rodrigues to improve the design of 3D models in additive manufacturing processes by including carry out finite element analysis (FEA) to determine FEA data that characterizes effective mechanical properties for lattice design parameters provided by a user.

Claims 12 and 18 are directed to a method and computer readable medium respectively,
having substantially the same limitations as the system of claim 5 and are rejected for
substantially the same reasons.

It would have been obvious to one of ordinary skill in the art to combine the teachings of
Garcia-Reyero and Rodrigues before the effective filing date of the present application.

Claims 5, 12, and 18  are rejected under 103 as being unpatenable over by Garcia-Reyero (US Pub. 2018/0052947), in view of Arisoy (US Pub. 2017/0083003), and in further view of Fan (US Pat. 10,725,290), and in further view of  Neff, et al. Selective Laser Sintering of Diamond Lattice Structures: Experimental Results and FEA Model Comparison, 26th Annual International Solid Freeform Fabrication Symposium, 15 August 2015, pages 1104-1117, (hereinafter referred to as "Neff').


Modified Garcia-Reyero teaches all of the limitations of claim 1, 
but, modified Garcia-Reyero does not explicitly disclose, according to claim 5, wherein the at least one processor is configured to: 
carry out finite element analysis (FEA) to determine FEA data that characterizes effective
mechanical properties for lattice design parameters provided by a user; and
storing the FEA data for the lattice design parameters in a data store; and 
wherein the at least one processor is configured to determine the lattice design parameters 

However, Neff teaches, according to claim 5, wherein the at least one processor is configured to: 
carry out finite element analysis (FEA) to determine FEA data that characterizes effective
mechanical properties for lattice design parameters provided by a user [Neff: Figs 10 and 11 teach determining effective mechanical properties given lattice design parameters; “FEA simulation method” Page 1107]; and
storing the FEA data for the lattice design parameters in a data store  [Neff: Figs 10 and 11 teach determining effective mechanical properties given lattice design parameters; “FEA simulation method” Page 1107]; and 
wherein the at least one processor is configured to determine the lattice design parameters   [Neff: Figs 10 and 11 teach determining effective mechanical properties given lattice design parameters; “FEA simulation method” Page 1107].

It would have been obvious to one of ordinary skill in the art to combine the teachings of modified Garcia--Reyero and Neff before the effective filing date of the present application. Garcia- Reyero teaches receiving and designing lattice structures based on effective mechanical properties to improve additive manufacturing processes Neff teaches carry out finite element analysis (FEA) to determine FEA data that characterizes effective mechanical properties for lattice design parameters provided by a user. One of ordinary skill in the art will understand that Garcia-Reyero and Neff are directed to improving additive manufacturing processes. One of ordinary skill in the art would have motivation to combine the teachings of Garcia-Reyero and Neff to improve the design of 3D models in additive manufacturing processes by including carry out finite element analysis (FEA) to determine FEA data that characterizes effective mechanical properties for lattice design parameters provided by a user.
Claims 12 and 18 are directed to a method and computer readable medium respectively,
having substantially the same limitations as the system of claim 5 and are rejected for
substantially the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of modified Garcia-Reyero and Neff  before the effective filing date of the present application.



Claims 4, 11, and 17  are rejected under 103 as being unpatenable over by Garcia-Reyero (US Pub. 2018/0052947), in view of Arisoy (US Pub. 2017/0083003), and in further view of Fan (US Pat. 10,725,290), and in further view of  Lacaze ( US Pub. 2015/0310148).

Regarding claim 4, modified Garcia--Reyero teaches the system according to claim 1, but may not explicitly teach ·wherein the effective unmechanical properties include at least one of Young's moduli, Poisson's ratio, shear moduli, bulk moduli, or any combination thereof.
However, Lacaze teaches wherein the effective mechanical properties include at least one
of Young's moduli, Poisson's ratio, shear moduli, bulk moduli, or any combination thereof
[Lacaze: 0027; mechanical properties include Youngs modulus or shear modulus].

It would have been obvious to one of ordinary skill in the art to combine the teachings of 
modified Garcia-Reyero and Lacaze before the effective filing date of the present application. Garcia-Reyero teaches receiving and designing lattice structures based on effective mechanical properties to improve additive manufacturing processes. Lacaze teaches a system for designing 3D models by analyzing mechanical properties for the model and further leaches determining mechanical properties for lattice structures using Young's modulus or a shear modulus.  One of ordinary skill m the art would have motivation to use Young’s modulus or a shear modulus to as mechanical properties in the 3d design system of Garcia-Reyero to improve the additive manufacturing process by accounting for specific mechanical properties.

Claims 11 and 17 are directed to a method and computer readable medium respectively. having substantially the same limitations as the system of claim 4 and are rejected for
substantially the same reasons.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Garcia-Reyero and Lacaze before the effective filing date of the present application for the same
reasons as disclosed above.


Claims 6, 13, and 19  are rejected under 103 as being unpatenable over by Garcia-Reyero (US Pub. 2018/0052947), in view of Arisoy (US Pub. 2017/0083003), and in further view of Fan (US Pat. 10,725,290), and in further view of  Rodrigues (US Pub. 2016/0253444), and in further view of  Schafstall (US Pat. 10, 740,910).

Regarding claim 6, modified Garcia-Reyero in view of Rodrigues (or alternatively Garcia-Reyero in view of Neff) teaches the system according to claim 5, but may not explicitly teach wherein the at least one processor is configured to determine the lattice design parameters or the effective mechanical properties based on a Gaussian prediction model and the FEA data.
However, Schafstall teaches wherein the at least one processor is configured to determine the lattice design parameters or the effective mechanical properties based on a Gaussian prediction model and the FEA data [Schafstall: Column 6, lines 10-17; The processor 106 can implement the simulation module 150 to perform simulations (FEA or FEM)for the model (generated or imported) using at least one partially-filled regular element in the manner described. For instance, element matrices can be evaluated with respect to one or more of the regular elements of the defined mesh using numerical integration (e.g., Trapezoidal rule, Simpson's rule,
Gaussian Integration, or the like).] [Schafstall: Column 9, lines 31-39; Depending on the shape of the model, all three classes may not be represented. In some examples, the model created may be a thin lattice structure (e.g., in additive manufacturing simulation) having a thickness corresponding to dimensions of one regular element or less. For such a thin lattice structure model, a mesh defined for the model may not include any regular elements of the first class given that the thickness of the model cannot allow any regular elements to be completely (e.g., 100%) contained in the model].
It would have been obvious to one of ordinaryJv skill in the art to combine the teaching’s
Schafstall with modified Garcia-Reyero and either Rodrigues or Neff[ before the effective filing date of the present application. Modified Garcia-Reyero teaches receiving and designing lattice structures based on effective mechanical properties to improve additive manufacturing processes. Rodrigues teaches designing 3D trnss structures and 3D models and further teaches including mechanical properties in the lattice structure. One of ordinary skill in the art will understand that Garcia- Reyero and Rodrigues are directed to improving additive manufacturing processes. One of ordinary skill in the art would have motivation to combine the teachings of Garcia-Reyero and Rodrigues to improve the design of 3D models in additive manufacturing processes by including mechanical properties in lattice design structures.
Similarly, Neff teaches FEA simulation methods that include considering 1nechanical properties from lattice structures included in the FEA simulation. One of ordinary skill in the art
·will understand that Garcia- Reyero and Neff are directed to improving additive manufacturing processes. One of ordinary skill in the at would have motivation to combine the teachings of Garcia-Reyero and Neff to improve the design of 3D models in additive nonfracturing processes
by including mechanical properties in lattice design structures.

Schoffstall teaches another system for performing finite element analysis of a model of a physical object, the method comprising determining regular elements for the model, wherein each of at least some of the regular elements partially contains a portion of the model, and performing the finite element analysis based, at least in part, on the at least some of the regular elements, wherein the finite element analysis is a structural finite element analysis. Schoffstall further teaches using a Gaussian model to determine design parameters for a lattice structure. One of ordinary skill in the art would have motivation to use a Gaussian model to determine lattice parameters to improve the 3D models designed in Garcia-Reyero and either Rodrigues or Neff.
Claims 13 and 19 are directed to a method and computer readable medium respectively, having substantially the same limitations as the system of claim 6 and are rejected for substantially the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Schafstall with modified Garcia-Reyero and either Rodrigues or Neff, before the effective filing date of the present application for the same reasons as disclosed above.



Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth
in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of
the mailing date of this final action and the advisory action is not mailed until after the end of the
THREE‐MONTH shortened statutory period, then the shortened statutory period will expire on the date
the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from
the mailing date of the advisory action. In no event, however, will the statutory period for reply expire
later than SIX MONTHS from the mailing date of this final action.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be
directed to AMEIR MYERS whose telephone number is (571)272-8160. The examiner can normally
be reached on 8:30 am - 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571) 272‐3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        08/29/2022


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115